Order affirmed without costs. Memorandum: Plaintiff commenced this action for libel based upon the circulation of a memorandum announcing his suspen*924sion from employment with defendant Sierra Research Division (Sierra), a subsidiary of defendant LTV Corp. The memorandum, which was posted on employee bulletin boards, stated:
"to all employees:
"As some of you may be aware, the Federal Government currently is conducting a review of certain Sierra programs. Pending resolution of this activity, Tom Cobb, Stu Penny, Roger Witt, Gene Streips and Jack Borkowski have been suspended from their duties at Sierra, effective immediately. These suspensions are with pay and are not intended to prejudge any involvement of these individuals in the matters being reviewed by the Government or constitute any final determination regarding their employment status with Sierra.
"To ensure that Sierra continues to operate smoothly, I will assume Tom Cobb’s responsibilities. Those of you who have been reporting to Tom will now report to me. John Buck will act for me when I am absent from Sierra. Other necessary responsibilities will be assigned next week.
"The company will implement any additional measures necessary for the successful performance of Sierra’s ongoing obligations.”
We conclude that the intended readers of that announcement, the Sierra employees, would not attribute any defamatory meaning to the simple factual statement that certain employees had been suspended with pay during an ongoing review of Sierra’s operations by Federal officials. The announcement unambiguously informed a specialized audience that the suspensions were not to be considered a prejudgment that any of the suspended employees had been involved in matters under review. That audience, upon reading the entire announcement in context, could not attribute any defamatory meaning to that factual statement (see, Bernhard v UBAF Arab Am. Bank, 159 AD2d 232).
The dissent’s reliance upon Carney v Memorial Hosp. & Nursing Home (64 NY2d 770) is misplaced. In Carney, the statement made to the newspaper media revealed that plaintiff had been dismissed "for cause” (supra, at 772). The Court of Appeals held that the average reader could interpret that statement "as meaning that plaintiff had actually been derelict in his professional duties” (Carney v Memorial Hosp. & Nursing Home, supra, at 772). The announcement by Sierra carefully advised the reader that no determination had been made concerning whether "cause” existed for the suspensions.
All concur except Boehm, J., who dissents in part and votes to modify in the following Memorandum.